DETAILED ACTION
The RCE filed 9/6/22 has been entered. Claims 1-12 and 14-20 have been amended and no claims have been canceled.
Claims 1-20 are pending.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections and 35 USC § 112 Claim Rejections.
Applicant has overcome the previously presented Double Patenting Rejection over U.S. Patent No. 9,973,392, U.S. Patent No. 10,637,743 and U.S. Patent No. 11,070,439 by filing of a Terminal Disclaimer on 9/6/22.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if the Claim Objections listed in the paragraph(s) below are corrected and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-8, 10-17 and 19-20 filed on 9/6/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Claim Objections
Claims 6, 10 and 19 are objected to because of the following informalities:
The limitation “…wherein preforming the second set of analysis functions…” in claim 6, lines 1-2, should be “…wherein performing the second set of analysis functions…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required. Similar corrections are required in claim 19, lines 1-2.
The limitation “…the first result comprises a performing a reliability analysis…” in claim 10, lines 2-3, should be “…the first result comprises [[a]] performing a reliability analysis…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required. 
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Lakshmanan et al.” (US PGPUB 2014/0006871) (Hereinafter Lakshmanan) in view of “Kamble et al.” (US PGPUB 2014/0068338) (Hereinafter Kamble).
With respect to claim 1, Lakshmanan teaches a computing system (network device 1100B; Fig. 11B, [0124]) comprising:
a memory (memory 1132; Fig. 11B, [0124]);
one or more processors (processor 1130; Fig. 11B, [0124]) communicatively coupled with the memory (Fig. 11B, [0124]); and
one or more hierarchical analytics modules stored in the memory and executable by the one or more processors (Fig. 3, [0039]) to:
perform a data query on stored network data for a network utilizing a target data function to generate a subset of network data having a first data type (receiving information from various sources and providing a correlation engine with event and topology information; Figs. 3-4, [0039], [0071]);
determine a first set of analysis functions based on the target data function and the first data type; perform the first set of analysis functions on the subset of network data to produce a first result having a second data type (a normalization module 314 tags the events or generates additional information related to the criticality or severity level of an event, during the process of normalizing the information for the correlation engine 304; Figs. 3-4, [0046]);
determine a second set of analysis functions based on the second data type of the first result; perform the second set of analysis functions on the first result to produce a second result (correlation engine 304 generates correlations between events received from the adaptation module 302. The correlation engine 304 correlates failures associated with a very specific device level node; Figs. 3-4, [0047]-[0048], [0053]-[0054]); and
send formatted data corresponding to the second result to a requestor device (top issues occurring in the network at any given point in time are presented to a user; Figs. 3-4, [0058]-[0060]).
Lakshmanan does not teach wherein the second result comprises a diagnostic of a device of the network that identifies a failure associated with the device.
However, Kamble teaches wherein the second result comprises a diagnostic of a device of the network that identifies a failure associated with the device (analyzing a batch of candidate symptoms 125 for potential causes of error (diagnostic of a device) in the distributed network 110 (network). For example, if the symptoms 125 exhibit packet latency (failure) from two particular ports (device) within a switching path, then the system analysis engine 130 may refer to the relational knowledge database 140 for potential causes of packet latency (failure); Fig. 1, [0020]-[0021], [0023]. The potential causes of error correspond to the “second result.”)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a failure associated with a device to Lakshmanan because Lakshmanan discloses correlating failures associated with a specific device level node ([0053]) and Kamble suggests identifying a failure associated with a device ([0020]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kamble in the Lakshmanan system in order to provide more effective diagnosis of network issues.

With respect to claim 2, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches wherein the target data function comprises at least one of traffic flow function, topology function, alarm and event function, configuration function, maintenance function, planned changes function, routing function, performance counters function, security alert function, or trouble ticketing function (receiving information from various sources and providing a correlation engine with event and topology information; Figs. 3-4, [0039]-[0044], [0071]).

With respect to claim 3, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches wherein the first set of analysis functions comprises a root causes analysis that identifies a root cause of an issue for the device of the network (receiving and gathering network information, analyzing the gathered information to identify correlations, and for diagnosing a problem based upon the correlations. The diagnosis identifies a root cause of the problem; Figs. 3-4, [0032], [0042]).

With respect to claim 6, Lakshmanan as modified teaches the computing system of claim 1. Kamble further teaches wherein preforming the second set of analysis functions on the first result comprises performing a capacity planning analysis, a cost of ownership analysis, or a risk analysis (analyzing a batch of candidate symptoms 125 for potential diagnosis/causes of error (risk analysis) and recommended course of action; [0020]-[0021]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing a second analysis on a first result to Lakshmanan because Lakshmanan discloses correlating failures associated with a specific device level node ([0053]) and Kamble suggests performing a second analysis on a first result ([0020]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kamble in the Lakshmanan system in order to provide more effective diagnosis of network issues.

With respect to claim 7, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches wherein performing the second set of analysis functions on the first result to produce the second result comprises identifying one or more patterns of the failure associated with the device (correlation engine 304 generates correlations between events received from the adaptation module 302. The correlation engine 304 correlates failures associated with a very specific device level node; Figs. 3-4, [0047]-[0054], [0062], [0065]).

With respect to claim 8, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches wherein sending the formatted data corresponding to the second result to the requestor device is in response to a request from the requestor device (top issues occurring in the network at any given point in time are presented to a user upon user request or based on automatic rules; Figs. 3-4, [0042], [0058]-[0062], [0113]).

With respect to claim 10, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches performing the first set of analysis functions on the subset of network data to produce the first result comprises a performing a reliability analysis on the subset of network data (a normalization module 314 tags the events or generates additional information related to the criticality or severity level of an event, during the process of normalizing the information for the correlation engine 304; Figs. 3-4, [0046]).

With respect to claim 12, Lakshmanan as modified teaches the computing system of claim 1. Kamble further teaches wherein: the subset of network data includes network traffic across the device of the network during an impact event for which there is a measurable difference in network performance after the impact event; and the first result includes information on an impact to the network traffic across the device after the impact event (gathering statistical data (network data) related to switching performance in a distributed network 110 (network); [0019]. Symptoms 125 (first result identifying an impact event) are generated based on the statistical performance data related to switching performance and network traffic, the symptoms indicate switching faults or underperformance (measurable difference in network performance) in the distributed network 110 by singular or multiple components/switches; Fig. 1, [0019]-[0020], [0023]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an impact to network traffic across a device to Lakshmanan because Lakshmanan discloses correlating failures associated with a specific device level node ([0053]) and Kamble suggests determining an impact to network traffic across a device ([0019]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kamble in the Lakshmanan system in order to provide more effective diagnosis of network issues.

With respect to claim 13, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches wherein the first result identifies that the device is associated with a trouble ticket (a normalization module 314 tags the events or generates additional information related to the criticality or severity level of an event, during the process of normalizing the information for the correlation engine 304; Figs. 3-4, [0046]).

With respect to claim 15, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan further teaches wherein the formatted data corresponding to the second result is sent to the requestor device without receiving a request from the requestor device (top issues occurring in the network at any given point in time are presented to a user upon user request or based on automatic rules; Figs. 3-4, [0042], [0058]-[0062], [0113]).

The limitations of claims 16-17 and 19-20 are rejected in the analysis of claims 1-2 and 6-7 respectively and these claims are rejected on that basis.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan in view of Kamble, and further in view of “Doran et al.” (US PGPUB 2010/0110932) (Hereinafter Doran).
With respect to claim 4, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan does not teach wherein the first set of analysis functions comprises a traffic analysis that identifies a plurality of highest utilized links in the network.
However, Doran teaches wherein the first set of analysis functions comprises a traffic analysis that identifies a plurality of highest utilized links in the network (underused/overused links or devices can be singled out easily by applying a visual effect. FIG. 8 shows an example where the links show either over utilization or utilization within threshold. The over utilized links 54 are shown in orange and the correctly utilized links 56 in green; Fig. 8, [0099], [0101]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying highest utilized links to Lakshmanan because Lakshmanan discloses correlating failures associated with a specific device level node ([0053]) and Doran suggests identifying highest utilized links ([0101]).
One of ordinary skill in the art would be motivated to utilize the teachings of Doran in the Lakshmanan system in order to provide more effective analysis of network information.

With respect to claim 11, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan does not teach wherein the one or more hierarchical analytics modules is further executable by the one or more processors to perform the first set of analysis functions or the second set of analysis functions through an implementation of an application programming interface (API).
However, Doran teaches wherein the one or more hierarchical analytics modules is further executable by the one or more processors to perform the first set of analysis functions or the second set of analysis functions through an implementation of an application programming interface (API) (an application programming interface (API) enables network traffic flow data to be retrieved for network analysis; Fig. 30, [0227]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate an application programming interface (API) to Lakshmanan because Lakshmanan discloses receiving information from various sources and providing event and topology information ([0039]) and Doran suggests using an application programming interface (API) ([0227]).
One of ordinary skill in the art would be motivated to utilize the teachings of Doran in the Lakshmanan system in order to allow easier gathering and analysis of network information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan in view of Kamble, and further in view of “Sonkin et al.” (US PGPUB 2011/0087767) (Hereinafter Sonkin).
With respect to claim 5, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan does not teach wherein the first set of analysis functions comprises a topology analysis that identifies a topology of the network.
However, Sonkin teaches wherein the first set of analysis functions comprises a topology analysis that identifies a topology of the network (network analysis group performs a check of the network topology; [0066]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a network topology to Lakshmanan because Lakshmanan discloses correlating failures associated with a specific device level node ([0053]) and Sonkin suggests identifying a network topology ([0066]).
One of ordinary skill in the art would be motivated to utilize the teachings of Sonkin in the Lakshmanan system in order to provide more effective analysis of network information.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan in view of Kamble, and further in view of “Klump et al.” (US PGPUB 2009/0063395) (hereinafter Klump).
With respect to claim 14, Lakshmanan as modified teaches the computing system of claim 1. Lakshmanan does not teach wherein the one or more hierarchical analytics modules is further executable by the one or more processors to format the subset of network data into a first form associated with the first set of analysis functions or to format the first result into a second form associated with the second set of analysis functions.
However, Klump teaches wherein the one or more hierarchical analytics modules is further executable by the one or more processors to format the subset of network data into a first form associated with the first set of analysis functions or to format the first result into a second form associated with the second set of analysis functions (network data is formatted in accordance with a format suitable for use by specific analysis tools; [0038]-[0040]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate formatting network data for analysis to Lakshmanan because Lakshmanan discloses normalizing the data formats supported in a network ([0019]) and Klump suggests formatting network data for analysis ([0039]).
One of ordinary skill in the art would be motivated to utilize the teachings of Klump in the Lakshmanan system in order to provide more effective analysis of network information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liu et al. US 2013/0151700. Discloses obtaining, analyzing and displaying network report data.
Bloch et al. US 2004/0024859. Discloses network resource utilization assessment and reporting.
Akatoki et al. US 2013/0007262. Discloses monitoring various apparatuses coupled to a network.
Jain. US 2014/0136690. Discloses evaluating electronic network devices in view of cost and service level considerations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
October 4, 2022